Citation Nr: 1307149	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as 80 percent disabling.

2.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1948 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claim file.  This case was remanded by the Board for further development in August 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of a rating higher than 80 percent disabling for his bilateral hearing loss disability.  There are specific criteria for rating a bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)." 38 C.F.R. § 4.85(a) (2012). 

The record shows that the Veteran was examined by a few private examiners to include Dr. M and M.W.  They audiological evaluations from Dr. M and M.W, however, does indicate whether the Maryland CNC word list was used in determining the scores. 

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2012) (citing 38 C.F.R. §§ 4.2 , 19.9(a)).  Consequently, a remand is required to determine whether the Dr. M and M.W. used the Maryland CNC word list to obtain the speech recognition scores. 

Regarding the claim for entitlement to TDIU, the Board notes that the October 2012 VA examiner stated that the Veteran's hearing loss impacted his ordinary conditions of daily life to include his ability to work.  The Veteran maintains that he his service connected hearing loss disability precludes his ability to find and maintain employment.  Although the October 2012 VA examiner found that the Veteran's hearing loss impacted his ability to work, he did not render an opinion as to whether the Veteran was unemployable because of his service connected disability.  Moreover, there was no further explanation as to how the hearing loss would impact employment.  As such, the Board finds that an addendum opinion should be obtained before the issue of entitlement to TDIU is decided.

It is noted that evidence on file shows the appellant worked for years in the field of interior decorating and has a high school education.  It is noted that advancing age is not for consideration in a TDIU determination.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request clarification from Dr. M and M.W.  Ask whether the speech recognition scores were determined using the Maryland CNC list or another list.  If the information requested above cannot be obtained, such should be noted in the record.  

2.  Obtain a VA addendum opinion from the examiner who conducted the October 2012 VA examination, if possible.  The opinion must address the question of whether the Veteran's service connected disabilities, particularly his bilateral hearing loss disability, render him unable to maintain and sustain substantially gainful employment.  In the alternative, all functional limitations of the defective hearing should be set out, to include how it might impact on his ability to hold a job.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

If the examiner who conducted the October 2012 examination is unavailable, the Veteran should be scheduled for another VA examination.  The VA examiner should then address the question set forth above.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


